Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogden (1265104).


[AltContent: textbox (Radially extending / stop portion feature)]
[AltContent: arrow][AltContent: textbox (Turnbuckle engaging rod ends with threads)]
[AltContent: textbox (Slideable socket/sleeve over the turnbuckle)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    324
    701
    media_image1.png
    Greyscale


[AltContent: textbox (an internal passage with a multi-sided cross section)][AltContent: arrow][AltContent: textbox (Multi-sided turnbuckle)][AltContent: arrow]
    PNG
    media_image2.png
    337
    392
    media_image2.png
    Greyscale

5. A quick release lock turnbuckle, comprising: 
a turnbuckle having a multi-sided exterior cross section (marked up) and a pair of ends engaging a pair of rods end to end (marked up); 
one of the pair of rods having a radially extending feature (marked up); 
a socket slideable over one of the ends of the turnbuckle (marked up) and engaging the radially extending feature in a locked position (shown/taught above), and slideable off the end of the turnbuckle in an unlocked position (intended use / capability is given; also, see teaching in ln 35-37).

6. The quick release lock turnbuckle of claim 5 wherein the socket has an internal passage with a multi-sided cross section (marked up).

7. The quick release lock turnbuckle of claim 5 wherein the turnbuckle has internally threaded first and second ends engaging the pair of rods (marked up).

The following are already addressed above, unless otherwise noted:

10. A quick release lock turnbuckle, comprising: 
a socket slideable axially over a turnbuckle connecting between a first threaded rod and a second threaded rod at a desired end-to-end spacing; the socket having a multi-sided interior cross section engaging a multi-sided exterior cross section of the turnbuckle and engaging a radially extending feature on one of the threaded rods to prevent rotation of the turnbuckle in the locked position; the socket being slideable axially off the turnbuckle to allow rotation of the turnbuckle in the unlocked position to change the desired end-to-end spacing between the first threaded rod and the second threaded rod (see cl. 5, 6).

11. The quick release turnbuckle of claim 10 further comprising a spring urging the socket to the locked position (cotter 6 biases the sleeve 4 into locked position, fig 1).

12. The quick release lock turnbuckle of claim 10 wherein the multi-sided interior cross section and exterior cross section are hexagonal (cl. 5, 6).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogden (1265104), in view of Petercsak (5702196).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Ogden teaches the claimed invention, except as the spring of claim 8 or the broadly claimed spring of claim 11:

8. The quick release lock turnbuckle of claim 5 further comprising a coil spring urging the socket to the locked position.

Petercsak teaches in a turnbuckle that it has been known to include a compression spring to bias the sleeve / socket to the locked position (fig 2):

“(4) The assembly 10 is characterized by the sleeve 22 being in sliding engagement with the first rod 12 adjacent the first end 24 of the sleeve 22 for movement between a locked position in which the sleeve 22 is prevented from rotating relative to the first rod 12 and an adjustment position in which the sleeve 22 is free to rotate relative to the first rod 12 so that the sleeve 22 may be rotated to rotate the turnbuckle 16 and axially adjust the rods 12 and 14 when in the adjustment position and so that the turnbuckle 16 is prevented from rotating relative to the first rod 12 to prevent the axial adjustment when the sleeve 22 is in the locked position. A spring 28 biases the sleeve 22 to the locked position.”

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the socket/sleeve of Ogden with the teachings of Petercsak, because it would not have been outside the skill that in order to bias the sleeve/socket to the locked position, the use of coil spring is more compact and provides a more reliable biasing force.


Claim(s) 1-2, 4, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogden (1265104), in view of Bartel (6434917).

Ogden teaches the claimed invention, except showing in a ZRT application:

9. The quick release lock turnbuckle of claim 5 wherein the pair of rods are part of a zero turn mower steering linkage.

13. The quick release lock turnbuckle of claim 10 wherein the threaded rods are in a steering linkage of a zero turn mower.

Bartel teaches a ZRT mower steering linkage/rod (46) using an adjustable turnbuckle (50):
“(6) The steering lever 14 sets the parking brake by clockwise rotation of lever 14 through 45 degrees, which is shown in FIG. 5 as angle B, to set the brake. The rotational movement of steering lever 14 is restricted by a T-shaped slot 76, shown in FIGS. 2 and 3. The slot 76 is in a stationary cover plate, not shown, which contains lever 14. The parking brake can only be set with the steering lever 14 in the neutral position, which is defined by lateral leg 66 of the T-slot 76. The adjustment of the neutral position is by an adjustable turn buckle 50 in connecting rod 46.”

[AltContent: textbox (Multi-sided turnbuckle)][AltContent: arrow]
    PNG
    media_image3.png
    486
    446
    media_image3.png
    Greyscale


	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the adjustable turnbuckle of Ogden with the teachings of Bartel, because it would not have been outside the skill using sound engineering judgment to use the turnbuckle in any application where adjustable turnbuckle maybe used, including in the ZRT mower application.

The following are already addressed above, unless otherwise noted:
1. A quick release lock turnbuckle, comprising: a first rod and a second rod in a zero turn mower steering linkage, the first rod and the second rod threaded into a first end and a second end of a turnbuckle; the turnbuckle having an outer multi-sided cross section; and a socket having an internal passage with a multi-sided cross section that is slideable over the turnbuckle to a locked position preventing rotation of the turnbuckle, and slideable off the turnbuckle to an unlocked position allowing rotation of the turnbuckle to adjust how far the first rod and the second rod are threaded into the first end and the second end of the turnbuckle.

2. The quick release lock turnbuckle of claim 1 wherein the first rod has at least one keyed feature that engages the multi-sided internal passage of the socket to prevent rotation of the socket relative to the first rod (see at ref 7 in Ogden).


4. The quick release lock turnbuckle of claim 1 further comprising a stop extending radially outwardly from the turnbuckle and wherein the socket abuts the stop when it reaches the locked position (addressed in cl. 5).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogden (1265104) and Bartel (6434917), in view of Petercsak (5702196).

Ogden & Bartel combination teaches the claimed invention above, except the spring:

3. The quick release lock turnbuckle of claim 1 further comprising a compression spring around the first rod biasing the socket to the locked position.

Petercsak teaches in a turnbuckle that it has been known to include a compression spring to bias the sleeve / socket to the locked position (fig 2):

“(4) The assembly 10 is characterized by the sleeve 22 being in sliding engagement with the first rod 12 adjacent the first end 24 of the sleeve 22 for movement between a locked position in which the sleeve 22 is prevented from rotating relative to the first rod 12 and an adjustment position in which the sleeve 22 is free to rotate relative to the first rod 12 so that the sleeve 22 may be rotated to rotate the turnbuckle 16 and axially adjust the rods 12 and 14 when in the adjustment position and so that the turnbuckle 16 is prevented from rotating relative to the first rod 12 to prevent the axial adjustment when the sleeve 22 is in the locked position. A spring 28 biases the sleeve 22 to the locked position.”

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the socket/sleeve of Ogden & Bartel combination with the teachings of Petercsak, because it would not have been outside the skill that in order to bias the sleeve/socket to the locked position, the use of coil spring is more compact and provides a more reliable biasing force.



Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel (6434917), in view of Ogden (1265104), and in further view of Petercsak (5702196) in re cl. 3, 8, 11.

Bartel teaches a ZRT mower steering linkage/rod (46) using an adjustable turnbuckle (50):
“(6) The steering lever 14 sets the parking brake by clockwise rotation of lever 14 through 45 degrees, which is shown in FIG. 5 as angle B, to set the brake. The rotational movement of steering lever 14 is restricted by a T-shaped slot 76, shown in FIGS. 2 and 3. The slot 76 is in a stationary cover plate, not shown, which contains lever 14. The parking brake can only be set with the steering lever 14 in the neutral position, which is defined by lateral leg 66 of the T-slot 76. The adjustment of the neutral position is by an adjustable turn buckle 50 in connecting rod 46.”

[AltContent: textbox (Multi-sided turnbuckle)][AltContent: arrow]
    PNG
    media_image3.png
    486
    446
    media_image3.png
    Greyscale

	
	Bartel does not appear to show the turnbuckle having a biased sleeve/socket as detailed above.

Ogden teaches the locking/unlocking sleeve feature claimed.
	
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide ZRT mower’s turnbuckle of Bartel with the teachings of Ogden, because it would not have been outside the skill that in order to use what is old and well known, i.e. lockable turnbuckle sleeve. The Supreme Court has stated that in considering obviousness “the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’! Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). The Court emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and has affirmed that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Jd. at 415-16. In this case, the Examiner adds a lockable sleeve (taught by Ogden) to the turnbuckle portion of Bartel. It is extremely well known to add a chamfer to a transition portion to yield the predictable result of distributing stress and facilitating manufacturing.

In re cl. 3, 8, 11:

Petercsak teaches in a turnbuckle that it has been known to include a compression spring to bias the sleeve / socket to the locked position (fig 2):

“(4) The assembly 10 is characterized by the sleeve 22 being in sliding engagement with the first rod 12 adjacent the first end 24 of the sleeve 22 for movement between a locked position in which the sleeve 22 is prevented from rotating relative to the first rod 12 and an adjustment position in which the sleeve 22 is free to rotate relative to the first rod 12 so that the sleeve 22 may be rotated to rotate the turnbuckle 16 and axially adjust the rods 12 and 14 when in the adjustment position and so that the turnbuckle 16 is prevented from rotating relative to the first rod 12 to prevent the axial adjustment when the sleeve 22 is in the locked position. A spring 28 biases the sleeve 22 to the locked position.”

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the socket/sleeve of Bartel  & Ogden combination with the teachings of Petercsak, because it would not have been outside the skill that in order to bias the sleeve/socket to the locked position, the use of coil spring is more compact and provides a more reliable biasing force.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Maeda (CN 104270935) teaches that it has been known that a turn buckle (86) to provide selective adjusting the distance between two connecting rod, and it can use a lock pin or slideable clamp (par. 55).

Hendley (2011/0163210) teaches a multi-sided socket / tube (sleeve 30) slide over the similarly shaped turnbuckle tube (12) (par. 30, 31). 

Cierpik, Jr (2845288) teaches (figs 1, 5) a yet another turnbuckle locking sleeve (24).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671